     Case 2:21-cv-00695-WBS-CKD Document 8 Filed 08/17/21 Page 1 of 2

     Timothy B. Nelson (SBN 235279)
 1   Email: tim@medinamckelvey.com
     Kyle W. Owen (SBN 326335)
 2   Email: kyle@medinamckelvey.com
     MEDINA McKELVEY LLP
 3   925 Highland Pointe Drive, Suite 300
     Roseville, California 95678
 4   Telephone: (916) 960-2211
     Facsimile: (916) 742-5488
 5
     Attorneys for Defendant OUT OF BOUNDS
 6   BREWING COMPANY, LLC
 7
     CLAYEO C. ARNOLD, APC
 8   Clayeo C. Arnold (SBN 65070)
     Joshua H. Watson (SBN 238058)
 9   865 Howe Avenue
     Sacramento, CA 95825
10   Telephone: 916-777-7777
11   Facsimile: 916-924-1829
     jwatson@justice4you.com
12
     Attorneys for Plaintiff ANNA
13   SVANYUTA
14

15                              UNITED STATES DISTRICT COURT

16                              EASTERN DISTRICT OF CALIFORNIA

17   ANNA SVANYUTA,                                CASE NO.: 2:21-cv-00695-WBS-CKD
18                 Plaintiff,                     ORDER APPROVING JOINT
     v.                                           STIPULATION TO FURTHER
19
                                                  CONTINUE DEFENDANT’S
     OUT OF BOUNDS BREWING COMPANY,               RESPONSIVE PLEADING DEADLINE
20
     LLC,                                         AND STATUS (PRETRIAL
21                                                SCHEDULING) CONFERENCE
                   Defendant.
22                                                 Action Filed:          April 17, 2021
23                                                 Trial:                 Not Yet Set

24

25

26
27

28
                                               -1-
                         ORDER APPROVING JOINT STIPULATION TO FURTHER CONTINUE DEADLINES
                                                             CASE NO.: 2:21-CV-00695-WBS-CKD
     Case 2:21-cv-00695-WBS-CKD Document 8 Filed 08/17/21 Page 2 of 2


 1                                               ORDER
 2           The Court, having reviewed the Parties’ Joint Stipulation to Further Continue Defendant’s
 3   Responsive Pleading Deadline, orders as follows:
 4           The Parties’ Joint Stipulation to Further Continue Defendant’s Responsive Pleading
 5   Deadline is GRANTED. Defendant’s deadline to file a responsive pleading is now September 27,
 6   2021.
 7           Furthermore, the September 13, 2021 Status (Pretrial Scheduling) Conference is continued
 8   to November 8, 2021 at 1:30 p.m. A joint status report shall be filed no later than October 25,
 9   2021. All other dates associated with the Status (Pretrial Scheduling) Conference are continued
10   accordingly.

11           IT IS SO ORDERED.

12   Dated: August 16, 2021

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   -2-
                         ORDER APPROVING JOINT STIPULATION TO FURTHER CONTINUE DEADLINES
                                                             CASE NO.: 2:21-CV-00695-WBS-CKD
